Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner's statement of reasons for allowance: allowance of the claims is indicated because none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious the invention of the claims or recited allowable subject matter in claims 1 and 10.
Claim 1 recites an inside air control system comprising: a processor programed to control an operation of the gas supply device according to memory-stored instructions, the inside air control system performing an oxygen concentration reduction action to reduce an oxygen concentration of inside air in the storage box to a predetermined set oxygen concentration through the gas supply device supplying the first and second low oxygen concentration air into the storage box, and an air composition maintenance action to maintain the inside air at a desired composition after termination of the oxygen concentration reduction action, the inside air control system further comprising a bypass passage through which the outside air discharged from the air pump passes to bypass the adsorbent-filled vessel, the inside air control system comprises a supply-discharge switching mechanism that includes a valve and switches between a gas supply operation in which one of the first low oxygen concentration air and the second oxygen concentration air is selectively supplied to an inside and a gas discharge operation in which the first and second low oxygen concentration air is discharged to an outside, and during the air composition maintenance action, the processor performs switching from the first supply operation to the second supply operation, switching from the second supply operation to the outside air supply operation, switching from the first supply operation to the outside air supply operation, switching from the outside air supply operation to the first supply operation, switching from the first supply operation to the standby operation, switching from the standby operation to the first supply operation, switching from the standby operation to the outside air supply operation, and switching from the outside air supply operation to the standby operation; and the processor disallows switching from the second supply operation to the first supply operation; and switching from the outside air supply operation to the second supply operation.
Claim 10 recites an inside air control system comprising: a processor programed to control an operation of the gas supply device according to memory-stored instructions, the inside air control system further comprising a bypass passage through which the outside air discharged from the air pump passes to bypass the adsorbent-filled vessel, and the inside air control system comprises a supply-discharge switching mechanism that includes a valve and switches between a gas supply operation in which one of the first low oxygen concentration air and the second low oxygen concentration air is selectively supplied to an inside and a gas discharge operation in which the first and second low oxygen concentration air is discharged to an outside, and the processor performs switching from the first supply operation to the second supply operation; switching from the second supply operation to the outside air supply operation; switching from the first supply operation to the outside air supply operation; switching from the outside air supply operation to the first supply operation; switching from the first supply operation to the standby operation; switching from the standby operation to the first supply operation; switching from the standby operation to the outside air supply operation; and switching from the outside air supply operation to the standby operation, and the processor disallows switching from the second supply operation to the first supply operation; and switching from the outside air supply operation to the second supply operation which the closest prior art of record of Cahill-O’Brien (US 5,457,963), Kamio (JP 07-313052) or Yamashita (JP H4-41315) fails to disclose or render obvious.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement for Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
5/31/2022